Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 9 is objected to because it should depend from claim 8 instead of claim 1 in order to provide proper antecedent basis for “the removable back plate carrier assembly”.
3.	Claim 11 is objected to because it should depend from claim 10 instead of claim 1 in order to provide proper antecedent basis for “the buckle”.
4.	Claim 13 is objected to because it should read “the second back panel is configured to extend beyond the ballistic plate” as the “ballistic plate” of claim 12 is being claimed only functionally and not positively.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-3, 8, 9, 12, 13, 15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seuk (US 9,222,757 B2).

Regarding claim 2, the elastic cummerbund of Seuk is inherently configured to provide varying resistive force. Depending exactly what length the user chooses to make the cummerbund using the hook and loop end fastenings will increase or decrease the amount of resistive force in the elastic deformation of the cummerbund material.
Regarding claim 3, the elastic cummerbund of Seuk inherently provides a greater resistive force (to bending around a z-axis) when under tension and curved around the user’s body compared to untensioned and flat when not in use due to the forces created within the material under tension while curved.
Regarding claim 8, Seuk discloses the first chest panel being included in a front plate carrier (20,4) and built-in attachment features (37,38) configured to hold a removable back plate carrier assembly.
	Regarding claim 9, Seuk discloses a removable back plate carrier assembly (Figure 9) including an outer back panel (above 4 in Figure 9) and an inner back panel (below 4 in Figure 9).
	Regarding claim 12, Seuk discloses a second chest panel (one of the panels above or below 4 in Figure 9).
	Regarding claim 13, Seuk shows a surface (28) extending beyond (further outside) a ballistic plate.
	Regarding claim 15, nothing is stopping a user from choosing to store plates of varying sizes and shapes within the Seuk harness.

	Regarding claim 21, Seuk discloses his harness being incorporated into the overall design of a modular ballistic plate carrier.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Seuk (US 9,222,757 B2) in view of Beck (US 9,970,736 B2).
	Regarding claims 10 and 11, Suek discloses the ends of the cummerbund being secured to the rear panel nested within layers of the rear panel (“cummerbund 60 pass through a lateral sleeve (not shown) in rear panel section 40 and is detachably secured within the sleeve by patches of hook and loop fasteners”, col. 3 lines 23-27), but discloses hook and loop fasteners instead of a buckle as claimed. Beck teaches that it was also known in the art for a cummerbund to be fastened to a panel via a buckle (302) nested within the layers (312,314) of that panel (Figure 9). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have replaced the nested hook and loop fasteners of Seuk with a nested buckle fastener like that of Beck as a simple substitution of one known cummerbund-to-panel fastener for another.
s 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seuk (US 9,222,757 B2) in view of Alcantra et al. (US 9,723,909 B2)
	Regarding claims 16 and 17, Seuk fails to disclose the first chest panel and first back panel being made of extruded polymer sheets. Seuk generally discloses his carrier being made from nylon fabrics such as Cordura (col. 2 lines 16-25) and is silent as to the use of extruded polymer sheets. Alcantra teaches that it was already known in the art for MOLLE compatible panels like those of Seuk to be made from any suitable load bearing material including nylon and extruded polymers either in single-layer or multi-layer construction (see col. 4 lines 18-25). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the first chest panel and first back panel of Seuk either entirely or partially from extruded polymer sheets in place of or in addition to the nylon, where Alcantra teaches extruded polymer being suitable for such use. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Double Patenting
11.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
12.	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
13.	Claims 4-7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4-6 of prior U.S. Patent No. 10,605,574 B2. This is a statutory double patenting rejection.
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
15.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
16.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 1-3 and 8-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,605,574 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ALL of the presently recited limitations are found in the patented claims.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        3/31/21